IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00235-CV

                           IN RE CAROLYN WAITES


                               Original Proceeding



                          MEMORANDUM OPINION


       The petition for writ of mandamus is denied, and this Court’s July 24, 2009 stay

order is lifted.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed January 6, 2010
[OT06]